Order entered January 17, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-20-00064-CR

                           LOUIS JAMES BROWN, III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-83597-2019

                                            ORDER
       On December 12, 2019, appellant was convicted of stalking and sentenced to nine years

in prison. Appellant filed a timely notice of appeal postmarked December 31, 2019 that was

forwarded to this Court on January 15, 2020. That same day, Collin County filed a document

entitled “Amended Appeal Schedule” which bears the notation “General Docket Entry:

Defendant Allowed to Represent Himself in his Appeal.”

       We ORDER the trial court to conduct a hearing to determine whether appellant (1) is

indigent and entitled to court-appointed counsel, (2) is not indigent but is seeking or has retained

counsel, or (3) wishes to proceed pro se in this appeal.
       If the trial court finds that appellant is indigent, entitled to court-appointed counsel, and

does not wish to proceed pro se, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal.

       If the trial court finds that appellant is not indigent and therefore not entitled to court-

appointed counsel, the trial court shall determine whether appellant will retain counsel to

represent him in the appeal and, if so, the name, State Bar number, and contact information for

retained counsel.

       If appellant decides that he does not wish to be represented by counsel (either appointed

or retained), the trial court shall advise appellant of the dangers and disadvantages of self-

representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987). If appellant

persists in his desire to proceed pro se, the trial court shall determine whether appellant is

making a competent and intelligent choice in choosing to proceed pro se. Id. The trial court shall

further advise appellant that he does not have the right to hybrid representation and that any brief

filed by counsel will be stricken. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, it shall provide appellant with a statement in substantially the form

provided in article 1.051(g) of the Texas Code of Criminal Procedure and have appellant

acknowledge, sign, and date the statement. See TEX. CODE CRIM. PROC. ANN. art. 1.051(g). If

the trial court determines waiver of counsel is not knowing and/or not voluntary, the trial court

shall appoint counsel or determine the information detailed above for retained counsel as is

appropriate under the circumstances.

       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant wishes to proceed pro se
and his waiver of counsel is knowing and voluntary, the supplemental record shall contain

appellant’s signed, written waiver in substantially the form provided by article 1.051(g).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach Jr., Presiding Judge, 296th Judicial District Court; and to the Collin

County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of the order by first-class mail, to Louis James

Brown III, Collin County Detention Center, 4300 Community Ave., McKinney, Texas 75071.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE